Exhibit Annual Report to Stockholders Table of Contents Page Letter to Our Stockholders 1 Selected Consolidated Financial and Other Data 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 4 Management’s Report on Internal Control Over Financial Reporting 20 Report of Independent Registered Public Accounting Firm 21 Consolidated Statements of Financial Condition 22 Consolidated Statements of Income 23 Consolidated Statements of Changes in Stockholders’ Equity 24 Consolidated Statements of Cash Flows 25 Notes to Consolidated Financial Statements 27 Directors and Officers 48 Investor and Corporate Information 48 Office Locations 49 Naugatuck Valley Financial Corporation Naugatuck Valley Financial Corporation, headquartered in Naugatuck, Connecticut, is the holding company for Naugatuck Valley Savings and Loan.A majority of the outstanding shares of Naugatuck Valley Financial’s common stock are owned by Naugatuck Valley Mutual Holding Company, the mutual holding company for Naugatuck Valley Savings.Naugatuck Valley Savings operates as a community-oriented financial institution, dedicated to serving the financial service needs of consumers and businesses with a variety of deposit and loan products from its nine full-service banking offices in the Greater Naugatuck Valley Region of southwestern Connecticut. Dear Stockholders, In an industry dominated by larger national and super-regional institutions managed from afar, Naugatuck Valley Financial Corporation and Naugatuck Valley Savings and Loan are community-based institutions.Our board of directors and management team are local bankers who take pride in their knowledge of our community and our customers. We differentiate ourselves through the knowledge, experience and dedication of our management team, our employees, and our Board. During 2007 Naugatuck Valley Financial Corporation continued to build shareholder value through organic growth. Assets grew $49 million as a result of a $32 million increase in deposits combined with a $17 million increase in borrowings. This increased funding was reinvested into residential and commercial loans in our market area. This growth combined with increased noninterest income enabled us to maintain net income levels seen in 2006 in spite of a decrease in net interest margin. Net income in 2007 totaled $1.42 million as compared to $1.45 million in 2006 and in the fourth quarter of 2007, we improved earnings to $479,000 versus $150,000 in the fourth quarter of Most importantly, our credit quality remains strong as a result of our on-going adherence to strict underwriting standards. We are pleased with the performance of our nine branch offices. Each of these offices, including the three branches opened in the summer of 2006, has been successful and the expansion of our branch network has made banking at “the Valley” more convenient. One of our highlights in 2007 was our acceptance of the Traurig Family Award for Philanthropy. This award was granted by the Connecticut Community Foundation to Naugatuck Valley Savings and Loan in recognition of the contribution by the bank and its employees of time and funds to over 75 community groups and non-profit organizations in our market area. We value the continued support of our shareholders. We have great confidence in the future of Naugatuck Valley Financial Corporation and are dedicated to continued efforts to maximize value for our shareholders, customers, employees and our community. Sincerely Yours, Ronald D. Lengyel John C. Roman Chairman of the Board President and CEO Selected Consolidated Financial and Other Data The following table sets forth certain consolidated summary historical financial information concerning the financial position of Naugatuck Valley Financial and its subsidiary, Naugatuck Valley Savings, at the dates and for the periods indicated.The financial data is derived in part from, and should be read in conjunction with, the consolidated financial statements and related notes of Naugatuck Valley Financial appearing later in this annual report. At December31, 2007 2006 2005 2004 2003 (In thousands) Financial Condition Data: Total assets $ 462,527 $ 413,855 $ 355,346 $ 265,449 $ 243,956 Securities held to maturity 1,190 2,531 5,002 5,168 1,561 Securities available for sale 65,264 67,736 58,047 31,096 37,166 Loans receivable, net 359,831 308,376 259,427 203,820 180,378 Cash and cash equivalents 8,370 7,942 8,951 7,575 9,775 Deposits 321,398 289,198 240,846 193,366 183,455 Borrowed funds 85,107 68,488 57,059 15,826 34,990 Total capital 50,457 51,084 50,964 51,571 21,217 Year Ended December 31, 2007 2006 2005 2004 2003 (In thousands, except per share data) Operating Data: Interest and dividend income $ 25,030 $ 20,750 $ 15,908 $ 12,713 $ 12,644 Interest expense 13,174 9,350 4,941 3,559 4,241 Net interest income 11,856 11,400 10,967 9,154 8,403 Provision for loan losses 151 192 32 – 45 Net interest income after provisionfor loan losses 11,705 11,208 10,935 9,154 8,358 Noninterest income 2,354 1,948 1,517 1,078 1,115 Noninterest expense 12,422 11,504 10,097 9,803 6,845 Income before provision forincome taxes 1,637 1,652 2,355 429 2,628 Provision for income taxes 217 204 450 14 822 Net income $ 1,420 $ 1,448 $ 1,905 $ 415 $ 1,806 Earnings per share, basic and diluted $ 0.20 $ 0.20 $ 0.26 $ 0.07 (1) NA (1) Net income per share is for the fourth quarter of 2004.Before September 30, 2004, Naugatuck Valley Financial did not exist and Naugatuck Valley Savings operated as a mutual institution and, accordingly, had no per share data. 2 At or For the Year Ended December31, 2007 2006 2005 2004 2003 Performance Ratios: Return on average assets 0.33 % 0.38 % 0.62 % 0.16 % 0.77 % Return on average equity 2.77 2.79 3.66 1.42 8.59 Interest rate spread (1) 2.76 3.07 3.68 3.78 3.77 Net interest margin (2) 2.95 3.26 3.87 3.85 3.85 Noninterest expense to average assets 2.86 3.03 3.27 3.81 2.94 Efficiency ratio (3) 87.18 85.93 80.61 95.47 71.62 Dividend payout ratio (4) 100.00 100.00 61.54 – – Average interest-earning assets toaverage interest-bearing liabilities 105.65 107.18 111.20 104.98 103.69 Average equity to average assets 11.80 13.65 16.87 11.37 9.02 Capital Ratios: Total capital to risk-weighted assets 12.88 14.29 17.88 % 23.61 % 16.21 % Tier 1 capital to risk-weighted assets 12.22 13.56 17.07 22.52 14.96 Tier 1 capital to adjusted total assets (5) 8.81 9.53 11.42 14.78 8.64 Total equity to total assets 10.91 12.34 14.34 19.43 8.70 Asset Quality Ratios: Allowance for loan losses as a percent of total loans 0.60 % 0.67 % 0.72 % 0.89 % 0.99 % Allowance for loan losses as a percent of nonperforming loans 222.99 103.03 638.78 306.88 199.78 Net charge-offs (recoveries) to average loansoutstanding during the period 0.02 0.00 0.01 (0.01 ) 0.13 Nonperforming loans as a percent of total loans 0.27 0.65 0.11 0.29 0.50 Nonperforming assets as a percent oftotal assets 0.21 0.49 0.10 0.25 0.46 Other Data: Number of: Deposit accounts 29,489 27,385 25,592 22,599 22,447 Full service customer service facilities 9 9 6 5 5 (1) Represents the difference between the weighted average yield on average interest-earning assets and the weighted average cost of interest-bearing liabilities. (2) Represents net interest income as a percent of average interest-earning assets. (3) Represents noninterest expense (less intangible amortization) divided by the sum of net interest income and noninterest income. (4) Represents dividends declared per share divided by basic net income per share. (5) Data for 2003 represents Tier 1 capital to average assets. 3 Management’s Discussion and Analysis of Financial Condition and Results of Operations The objective of this section is to help the reader understand our views on our financial condition and results of operations.You should read this discussion in conjunction with the consolidated financial statements and notes to the financial statements that appear at the end of this annual report. Overview Income.We have two primary sources of income.The first is net interest income, which is the difference between interest income, the income that we earn on our loans and investments, and interest expense, the interest that we pay on our deposits and borrowings. To a lesser extent, we also recognize income from fees and service charges, which is the compensation we receive from providing products and services.Our primary noninterest income comes from fees and service charges on loan and deposit accounts.We also earn income from bank owned life insurance, sales of loans and investments and investment advisory services. Expenses.The expenses we incur in operating our business consist of compensation, taxes and benefits, office occupancy, computer processing fees, advertising and professional fees and other expenses. Compensation, taxes and benefits consist primarily of the salaries and wages paid to our employees and directors, payroll taxes and expenses for retirement and other employee benefits. Occupancy expenses, which are the fixed and variable costs of buildings and equipment, consist primarily of lease payments, real estate taxes, depreciation charges, maintenance, and costs of utilities. Computer processing fees includes fees paid to our third-party data processing servicer and our network security expenses. Professional fees include fees paid for our attorneys, accountants and consultants. Other expenses include expenses for insurance (including Federal Deposit Insurance Corporation insurance), postage, expenses associated with being a public company, expenses related to checking accounts, supervisory examinations and other miscellaneous operating activities. Critical Accounting Policies We consider accounting policies involving significant judgments and assumptions by management that have, or could have, a material impact on the carrying value of certain assets or on income to be critical accounting policies.We consider the following to be critical accounting policies:allowance for loan losses and deferred income taxes. Allowance for Loan Losses.Determining the amount of the allowance for loan losses necessarily involves a high degree of judgment.Management reviews the level of the allowance on a quarterly basis, at a minimum, and establishes the provision for loan losses based on the composition of the loan portfolio, delinquency levels, loss experience, economic conditions, and other factors related to the collectibility of the loan portfolio. Although we believe that we use the best information available to establish the allowance for loan losses, future additions to the allowance may be necessary based on estimates that are susceptible to change as a result of changes in economic conditions and other factors.We engage an independent review of our commercial loan portfolio annually and adjust our loan ratings based in part upon this review.In addition, our banking regulators as an integral part of their examination process, periodically review our allowance for loan losses.Such agencies may require us to recognize adjustments to the allowance based on their judgments about information available to it at the time of its examination.See notes 2 and 4 of the notes to the financial statements included in this annual report. Deferred Income Taxes.We use the asset and liability method of accounting for income taxes.Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.If current available information raises doubt as to the realization of the deferred tax assets, a valuation allowance is established.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.We exercise significant judgment in evaluating the amount and timing of recognition of the resulting tax liabilities and assets, including projections of future taxable income.These judgments and estimates are reviewed periodically as regulatory and business factors change.See note 11 of the notes to the financial statements in this annual report. 4 Operating Strategy Naugatuck Valley Savings and Loan has identified growth as one of the key components in its strategy to increase shareholder value. In 2007 Naugatuck Valley Financial Corporation grew organically by attracting deposits at competitive rates and reinvesting those deposits into loans to area businesses and residents. We grew mortgages by offering competitive rates and through the sales efforts of our knowledgeable mortgage originators. Commercial loan growth was the result of competitive rates and the superior customer service provided by our experienced loan officers. We grew deposits through competitive pricing and structures, the offering of Health Savings Accounts (accounts designed to help individuals save for future qualified medical and retiree health expenses on a tax free basis), marketing Municipal Deposits, the reintroduction of Vacation Club Accounts (special accounts designed to help individuals save for vacation expenses) and the calling efforts of our branch managers and loan officers. In addition we acquired new DDA accounts by offering $50 to new account customers plus a gas card for the added commitment of a direct deposit. We are increasing convenience for our commercial checking account customers by offering remote deposit capabilities and we have increased the functionality of our business internet banking product. Our growth produced an increase in net interest income in spite of decreasing spreads. As rates fell during the fourth quarter of 2007, we were able to decrease deposit rates offered while maintaining a competitive stance in our marketplace. We also maintained a high loan to asset ratio during 2007 which also contributed to increased net income since loans typically earn higher rates of return than investments. As we have grown we have also marketed and sold products which produce fee income for the bank. This resulted in an increase in noninterest income in 2007. These fee income producing products include investment advisory services, reverse mortgages and brokerage of mortgage loans. We also increased fees related to our checking accounts. The lease of rental space at our Seymour Office, which was previously vacant also served to increase noninterest income. We have increased the number of customers and the number of products per customer through effective utilization of our branch structure and the sales efforts within those branches. At the same time we have become more efficient as we have grown expenses at a slower pace than we have grown assets. We have controlled expenses through a measured reduction in branch staffing, a reduction in pension expenses and through the control of the expenses of our employee’s health insurance benefits by instituting health reimbursement accounts in the fourth quarter of 2007.We also conducted a review of our operational procedures which resulted in increased efficiencies in our loan and deposit operational areas. Our maintenance of strict loan underwriting standards has resulted in the maintenance of the low delinquency levels seen in our loan portfolios since 2000.We have not originated or purchased any no-income/no-asset verified mortgages nor any mortgages that do not meet our full underwriting standards (“low doc” loans). In late 2007 we began to expand and modernize our Beacon Falls Office. This upgrade will make banking at this small but active office more pleasing and will improve the functionality of this branch for our employees. We are pleased with the growth and performance of all of our branches including the three new branches opened in 2006. We did not open any new branches in 2007 but remain dedicated to our de novo branching strategy as a way to increase loans and deposits and expand our market areas.Internet banking activity increased in 2007 and during 2008 we plan to enhance our internet banking offerings by adding the ability to apply to open deposit and loan accounts on-line. We controlled interest rate risk in 2007 through the lengthening of borrowings and the purchase of shorter term investments. In December 2007 we took advantage of improved yield curve conditions and implemented a $10 million leverage transaction involving the purchase of Agency Mortgage Backed Securities funded with lower cost borrowings from the Federal Home Loan Bank of Boston. Also during 2007 we sold investments at a gain in order to fund loan demand. Balance Sheet Loans.Our principal lending activity is the origination of loans secured by real estate primarily located in our market area.We originate real estate loans secured by one- to four-family residential homes and multi-family and commercial real estate and construction loans.At December 31, 2007, real estate loans totaled $304.9 million, or 83.8% of total loans compared to $255.4 million, or 81.5% of total loans at December31, 2006.Real estate loans have increased due to favorable interest rates together with significant real estate development in our market area. The largest segment of our real estate loans is one- to four-family residential loans.At December 31, 2007, these loans totaled $193.8 million and represented 63.6% of real estate loans and 53.2% of total loans compared to $179.4 million, which represented 70.2% of real estate loans and 57.3% of total loans, at December31, 2006.One- to four-family residential loans increased $14.4 million, or 8.0%, from December 31, 2006 to December 31, 2007, reflecting growth in the mortgage portfolio from new borrowers and refinancing of existing customers. 5 Multi-family and commercial real estate loans are the second largest segment of our real estate loan portfolio.This portfolio was $70.0 million and represented 23.0% of real estate loans and 19.2% of total loans at December 31, 2007, compared to $45.9 million, which represented 18.0% of real estate loans and 14.6% of total loans, at December31, 2006.Multi-family and commercial real estate loans increased $24.1 million, or 52.7%, for the year ended December 31, 2007 due to the efforts of our business development officers to grow market share and attract new customers.Additionally, in early 2007 we hired an additional business development officer to cover the market near our Cheshire office which was opened in the third quarter of 2006. We also originate construction loans secured by residential and commercial real estate.This portfolio was $41.0 million and represented 13.5% of real estate loans and 11.3% of total loans at December 31, 2007, compared to $30.1 million, which represented 11.8% of real estate loans and 9.6% of total loans at December31, 2006.Construction loans increased $10.9 million, or 36.2%, for the year ended December 31, 2007 primarily due to increased demand by contractors for construction loans and an increased demand for construction to permanent financing by commercial customers. We originate commercial business loans secured by business assets other than real estate, such as business equipment, inventory and accounts receivable and letters of credit.Commercial business loans totaled $16.7 million, and represented 4.6% of total loans at December 31, 2007, compared to $13.5 million, representing 4.3% of total loans, at December31, 2006. We also originate a variety of consumer loans, including second mortgage loans, home equity lines of credit and loans secured by savings accounts and automobiles.Consumer loans totaled $42.4 million and represented 11.6% of total loans at December 31, 2007, compared to $44.3 million, which represented 14.2% of total loans at December31, 2006.The $1.9 million, or 4.3%, decrease for the year ended December 31, 2007 was due to reduced demand for this type of product. The following table sets forth the composition of our loan portfolio at the dates indicated. At December 31, 2007 2006 2005 2004 2003 Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in thousands) Real estate loans: One- to four-family $ 193,787 53.24 % $ 179,374 57.27 % $ 156,900 59.44 % $ 134,785 64.75 % $ 131,353 70.98 % Construction 41,041 11.27 30,124 9.62 24,943 9.45 17,486 8.40 14,094 7.62 Multi-family and commercial real estate 70,051 19.25 45,879 14.65 33,608 12.73 22,559 10.84 14,273 7.71 Total real estate loans 304,879 83.76 255,377 81.54 215,451 81.62 174,830 83.99 159,720 86.31 Commercial business loans 16,690 4.59 13,508 4.31 9,728 3.69 4,989 2.40 4,240 2.29 Consumer loans: Savings accounts 1,272 0.35 634 0.20 785 0.30 679 0.33 592 0.32 Personal 302 0.08 275 0.09 212 0.08 217 0.10 139 0.08 Automobile 327 0.09 186 0.06 160 0.06 98 0.05 143 0.08 Home equity 40,517 11.13 43,220 13.80 37,628 14.25 27,342 13.13 20,212 10.92 Total consumer loans 42,418 11.65 44,315 14.15 38,785 14.69 28,336 13.61 21,086 11.40 Total loans 363,987 100.00 % 313,200 100.00 % 263,964 100.00 % 208,155 100.00 % 185,046 100.00 % Less: Allowance for loan losses 2,163 2,071 1,878 1,829 1,810 Undisbursed construction loans 1,532 2,343 2,258 2,094 2,519 Deferred loan origination fees 461 410 401 412 339 Loans receivable, net $ 359,831 $ 308,376 $ 259,427 $ 203,820 $ 180,378 6 The following table sets forth certain information at December 31, 2007 regarding the dollar amount of loans repricing or maturing during the periods indicated.The table does not include any estimate of prepayments which significantly shorten the average life of all loans and may cause our actual repayment experience to differ from that shown below.Demand loans having no stated maturity are reported as due in one year or less. At December31, 2007 Real Estate Loans Commercial Business Loans Consumer Loans Total Loans (In thousands) One year or less $ 35,010 $ 7,719 $ 18,805 $ 61,534 More than one year to five years 61,409 6,525 2,163 70,097 More than five years 208,457 2,446 21,453 232,356 Total $ 304,876 $ 16,690 $ 42,421 $ 363,987 The following table sets forth the dollar amount of all loans at December 31, 2007 that are due after December31, 2008 and have either fixed interest rates or floating or adjustable interest rates.The amounts shown below exclude applicable loans in process, nonperforming loans and deferred loan fees, net. Fixed-Rates Floating or Adjustable- Rates Total (In thousands) Real estate loans: One- to four-family $ 170,154 $ 35,720 $ 205,874 Construction 5,982 1,064 7,046 Multi-family and commercial 5,295 51,650 56,945 Commercial business loans 4,006 4,965 8,971 Consumer loans 23,536 81 23,617 Total $ 208,973 $ 93,480 $ 302,453 The following table shows loan origination activity during the periods indicated. Year Ended December 31, 2007 2006 2005 (In thousands) Total loans at beginning of period $ 313,200 $ 263,964 $ 208,155 Loans originated: Real estate loans: One- to four-family 30,172 35,330 42,144 Construction 32,913 27,288 27,695 Multi-family and commercial 30,009 15,672 23,389 Commercial business loans 10,714 8,172 6,308 Consumer loans 15,914 22,651 24,664 Total loans originated 119,722 109,113 124,200 Loans purchased — — — Deduct: Real estate loan principal repayments (43,595 ) (38,364 ) (52,607 ) Loan sales — — — Other repayments (25,340 ) (21,513 ) (15,784 ) Net loan activity 50,787 49,236 55,809 Total loans at end of period $ 363,987 $ 313,200 $ 263,964 7 Allowance for Loan Losses and Asset Quality.The allowance for loan losses is a valuation allowance for the probable losses inherent in the loan portfolio.We evaluate the need to establish allowances against losses on loans on a quarterly basis.When additional allowances are needed a provision for loan losses is charged against earnings.The recommendations for increases or decreases to the allowance are presented by management to the Board of Directors on a quarterly basis. The allowance for loan losses is established to recognize the inherent losses associated with lending activities.The methodology for assessing the appropriateness of the allowance for loan losses consists of the following process. On a quarterly basis, or more often if warranted, management analyzes the loan portfolio.For individually evaluated loans that are considered impaired, a reserve will be established based on either the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s observable market price, or for loans that are considered collateral dependant, the fair value of the collateral.(A loan is considered impaired when, based on current information and events, it is probable that a creditor will be unable to collect all amounts due under the contractual term of the loan agreement.) All other loans, including loans that are individually evaluated but not considered impaired, are segregated into groups based on similar risk factors.Each of these groups is then evaluated based on several factors to estimate credit losses.Management will determine for each category of loans with similar risk characteristics the historical loss rate.Historical loss rates provide a reasonable starting point for the Bank’s analysis but analysis and trends in losses do not form a sufficient basis to determine the appropriate level of the loan loss reserve.Management also considers qualitative and environmental factors likely to cause losses.These factors include but are not limited to: changes in the amount and severity of past due, non-accrual and adversely classified loans; changes in local, regional, and national economic conditions that will affect the collectibility of the portfolio; changes in the nature and volume of loans in the portfolio; changes in concentrations of credit, lending area, industry concentrations, or types of borrowers; changes in lending policies, procedures, competition, management, portfolio mix, competition, pricing, loan to value trends, extension and modification requests; and loan quality trends.This analysis establishes factors that are applied to each of the segregated groups of loans to determine an acceptable level of loan loss reserve. Our banking regulators, as an integral part of their examination process, periodically review our allowance for loan loss reserve.The examination may require us to make additional provision for loan losses based on judgments different from ours.In addition, we engage an independent consultant to review our commercial loan portfolio and make recommendations based on their review as to the specific credits in the portfolio. At December31, 2007, our allowance for loan losses represented 0.60% of total gross loans and 222.99% of nonperforming loans.The allowance for loan losses increased $92,000 from December 31, 2006 to December 31, 2007.The increase in the allowance was largely the result of a $151,000 provision for loan losses made druing 2007.This provision was based on the increasing size of the loan portfolio and a change in the mix of the portfolio towards commercial real estate loans which are generally riskier than one-to-four family loans. At December 31, 2006, our allowance for loan losses represented 0.67% of total gross loans and 103.3% of nonperforming loans.The allowance for loan losses increased $193,000 from December31, 2005 to December 31, 2006.The increase in the allowance was the result of net recoveries and provisions for loan losses. Total nonperforming loans decreased from $2.0 million at December 31, 2006, to $970,000 at December 31, 2007 due to lower nonaccrual delinquency rates in commercial loans.The Company recorded a provision for loan losses of $151,000 during the year ended December 31, 2007 and a provision of $192,000 during the year ended December 31, Although we believe that we use the best information available to establish the allowance for loan losses, future adjustments to the allowance for loan losses may be necessary and results of operations could be adversely affected if circumstances differ substantially from the assumptions used in making the determinations.Furthermore, while we believe we have established our allowance for loan losses in conformity with generally accepted accounting principles, there can be no assurance that regulators, in reviewing our loan portfolio, will not request us to increase our allowance for loan losses.In addition, because further events affecting borrowers and collateral cannot be predicted with certainty, there can be no assurance that the existing allowance for loan losses is adequate or that increases will not be necessary should the quality of any loans deteriorate as a result of the factors discussed above.Any material increase in the allowance for loan losses may adversely affect our financial condition and results of operations. 8 Summary of Loan Loss Experience.The following table sets forth an analysis of the allowance for loan losses for the periods indicated.Where specific loan loss allowances have been established, any difference between the loss allowance and the amount of loss realized has been charged or credited to current income. Year Ended December 31, 2007 2006 2005 2004 2003 (Dollars in thousands) Allowance at beginning of period $ 2,071 $ 1,878 $ 1,829 $ 1,810 $ 1,994 Provision for loan losses 151 192 32 — 45 Less:Charge offs: Real estate loans 46 — — — 265 Commercial business loans 5 — 3 51 — Consumer loans 10 2 1 5 2 Total charge-offs 61 2 4 56 267 Plus:Recoveries: Real estate loans 1 3 18 43 38 Commercial business loans — — 3 — — Consumer loans 1 — — 32 — Total recoveries 2 3 21 75 38 Net charge-offs (recoveries) 59 (1 ) (17 ) (19 ) 229 Allowance at end of period $ 2,163 $ 2,071 $ 1,878 $ 1,829 $ 1,810 Allowance to nonperforming loans 222.99 % 103.03 % 638.78 % 306.88 % 199.78 % Allowance to total loans outstanding at the end of the period 0.60 % 0.67 % 0.72 % 0.89 % 0.99 % Net charge-offs (recoveries) to average loans outstanding during the period 0.02 % 0.00 % (0.01 )% 0.01 % 0.13 % The following table sets forth the breakdown of the allowance for loan losses by loan category at the dates indicated. At December31, 2007 2006 2005 Amount % of Allowance to Total Allowance % of Loans in Category to Total Loans Amount % of Allowance to Total Allowance % of Loans in Category to Total Loans Amount % of Allowance to Total Allowance % of Loans in Category to Total Loans (Dollars in thousands) One- to four-family $ 661 30.56 % 53.24 % $ 718 34.67 % 57.27 % $ 724 38.55 % 59.44 % Construction 473 21.87 11.27 464 22.40 9.62 376 20.02 9.45 Multi-family and commercial real estate 495 22.88 19.25 347 16.76 14.65 379 20.18 12.73 Commercial business 185 8.55 4.59 209 10.09 4.31 113 6.02 3.69 Consumer loans 349 16.14 11.65 333 16.08 14.15 283 15.07 14.69 Unallocated — 3 0.16 — Total allowance for loan losses $ 2,163 100.00 % 100.00 % $ 2,071 100.00 % 100.00 % $ 1,878 100.00 % 100.00 % 9 At December 31, 2004 2003 Amount % of Allowance to Total Allowance % of Loans in Category to Total Loans Amount % of Allowance to Total Allowance % of Loans in Category to Total Loans (Dollars in thousands) One- to four-family $ 864 47.25 % 64.75 % $ 927 51.22 % 70.98 % Construction 142 7.76 8.40 185 10.22 7.62 Multi-family and commercial real estate 374 20.45 10.84 321 17.73 7.71 Commercial business 50 2.73 2.40 92 5.08 2.29 Consumer loans 302 16.51 13.61 232 12.82 11.40 Unallocated 97 5.30 — 53 2.93 — Total allowance for loan losses $ 1,829 100.00 % 100.00 % $ 1,810 100.00 % 100.00 % Nonperforming and Classified Assets.When a loan becomes 90 days delinquent, the loan is placed on nonaccrual status at which time the accrual of interest ceases, the interest previously accrued to income is reversed and the loan is placed on a cash basis.Payments on a nonaccrual loan are applied to the outstanding principal and interest as determined at the time of collection of the loan. We consider repossessed assets and loans that are 90 days or more past due to be nonperforming assets.Real estate that we acquire as a result of foreclosure or by deed-in-lieu of foreclosure is classified as foreclosed real estate until it is sold.When property is acquired it is recorded at the lower of its cost, which is the unpaid balance of the loan, or fair market value at the date of foreclosure.Holding costs and declines in fair value after acquisition of the property are charged against income. Nonperforming assets totaled $970,000, or 0.21% of total assets, at December 31, 2007, which was a decrease of approximately $1.0 million, or 51.7%, from December 31, 2006.Nonaccrual loans accounted for 100% of the total nonperforming assets at December 31, 2007. Nonperforming assets totaled $2.0 million, or 0.49% of total assets, at December 31, 2006, which was an increase of $1.7 million, or 489.4%, from December31, 2005.Nonaccrual loans accounted for 100% of the total nonperforming assets at December 31, 2006. Under current accounting guidelines, a loan is defined as impaired when, based on current information and events, it is probable that the creditor will be unable to collect all amounts due under the contractual terms of the loan agreement.We consider one- to four-family mortgage loans and consumer loans to be homogeneous and only evaluate them for impairment separately when they are delinquent or classified.Other loans are evaluated for impairment on an individual basis.At December 31, 2007, two loans were considered impaired. The following table provides information with respect to our nonperforming assets at the dates indicated.We did not have any troubled debt restructurings or any accruing loans past due 90 days or more at the dates presented. At December 31, 2007 2006 2005 2004 2003 (Dollars in thousands) Nonaccrual loans: One- to four-family $ 422 $ 423 $ 165 $ 474 $ 500 Multi-family and commercial realestate 356 1,388 120 119 315 Commercial business 144 142 9 3 15 Consumer 48 57 — — 76 Total 970 2,010 294 596 906 Foreclosed real estate — — 47 68 208 Total nonperforming assets $ 970 $ 2,010 $ 341 $ 664 $ 1,114 Total nonperforming loans to total loans 0.27 % 0.65 % 0.11 % 0.29 % 0.50 % Total nonperforming loans to total assets 0.21 % 0.49 % 0.08 % 0.22 % 0.37 % Total nonperforming assets to total assets 0.21 % 0.49 % 0.10 % 0.25 % 0.46 % 10 Other than disclosed in the previous table, there are no other loans at December 31, 2007 that we have serious doubts about the ability of the borrowers to comply with the present loan repayment terms. Interest income that would have been recorded for the years ended December 31, 2007 and December31, 2006 had nonaccruing loans been current according to their original terms amounted to $45,000 and $68,200, respectively.Income related to nonaccrual loans included in interest income for the years ended December 31, 2007 and December 31, 2006 amounted to $69,000 and $125,400, respectively. Federal regulations require us to regularly review and classify our assets.In addition, our regulators have the authority to identify problem assets and, if appropriate, require them to be classified.There are three classifications for problem assets: substandard, doubtful and loss.“Substandard assets” must have one or more defined weaknesses and are characterized by the distinct possibility that we will sustain some loss if the deficiencies are not corrected.“Doubtful assets” have the weaknesses of substandard assets with the additional characteristic that the weaknesses make collection or liquidation in full on the basis of currently existing facts, conditions and values questionable, and there is a high possibility of loss.An asset classified “loss” is considered uncollectible and of such little value that continuance as an asset of the institution is not warranted.The regulations also provide for a “special mention” category, described as assets which do not currently expose us to a sufficient degree of risk to warrant classification but do possess credit deficiencies or potential weaknesses deserving our close attention.If we classify an asset as loss, we must charge off such amount. The following table shows the aggregate amounts of our classified assets at the dates indicated. At December 31, 2007 2006 (In thousands) Special mention assets $ 15,408 $ 6,899 Substandard assets 2,211 3,137 Doubtful assets 5 4 Loss assets — — Total classified assets $ 17,624 $ 10,040 Special mention assets at December 31, 2007 and December31, 2006 did not include any nonaccrual loans.Substandard assets at December 31, 2007 and December31, 2006 included nonaccrual loans of $970,000 and $2.0 million, respectively.Doubtful assets at December 31, 2007 did not include any nonaccrual loans, while all doubtful assets atDecember31, 2006 were nonaccrual loans.The increase in loans classified special mention in the 2007 period was due in part to the timeliness of the borrower’s financial information and a general increase of commercial lending activity over the last three years. Delinquencies.The following table provides information about delinquencies in our loan portfolios at the dates indicated. At December 31, 2007 2006 2005 30-59 Days Past Due 60-89 Days Past Due 30-59 Days Past Due 60-89 Days Past Due 30-59 Days Past Due 60-89 Days Past Due (In thousands) One- to four-family $ 99 $ 950 $ 413 $ 392 $ 792 $ 498 Multi-family and commercial real estate 880 678 603 664 — — Commercial business 31 25 262 310 164 — Consumer loans 11 — — 5 7 — Total $ 1,021 $ 1,653 $ 1,278 $ 1,371 $ 963 $ 498 11 Securities.Our securities portfolio consists primarily of mortgage-backed securities and collateralized mortgage obligations with maturities of 30 years or less, municipal obligations with maturities of 15 years or less, money market preferred obligations, as well as U.S. Government and agency obligations.Securities decreased by $3.8 million in the year ended December 31, 2007 primarily due to principal payments received on mortgage-backed securities and investment sales to meet liquidity needs.Substantially all of our mortgage-backed securities and collateralized mortgage obligations were issued either by Ginnie Mae, Fannie Mae or Freddie Mac.Our securities portfolio also includes a private label collateralized mortgage obligation and, to a lesser extent, corporate obligations and interest-bearing balances (certificates of deposits) at other institutions.The interest-bearing balances are all held to maturity and all mature within one year. Securities increased by $7.2 million in the year ended December 31, 2006 primarily due to the purchase of securities funded through Federal Home Loan Bank advances and excess liquidity. The following table sets forth the amortized costs and fair values of our securities portfolio at the dates indicated. At December 31, 2007 2006 2005 Amortized Cost Fair Value Amortized Cost Fair Value Amortized Cost Fair Value (In thousands) Available-for-sale securities: U.S. Government and agency obligations $ 2,749 $ 2,744 $ 8,495 $ 8,415 $ 15,344 $ 15,175 Mortgage-backed securities 31,352 31,261 25,111 24,782 22,544 22,082 Collateralized mortgage obligations 3,547 3,494 4,796 4,694 4,199 4,098 Municipal obligations 14,092 14,075 15,177 15,190 8,715 8,769 Money market preferred obligations 12,700 12,700 12,700 12,700 6,000 6,000 Corporate obligations 1,000 990 1,951 1,955 1,928 1,923 Held-to-maturity securities: U.S. Government and agency obligations 1,000 998 1,201 1,192 1,202 1,189 Interest-bearing balances 190 190 1,330 1,330 3,800 3,800 Total $ 66,630 $ 66,452 $ 70,761 $ 70,258 $ 63,732 $ 63,036 At December 31, 2007, we did not own any securities, other than U.S. Government and agency securities, that had an aggregate book value in excess of 10% of our total capital at that date. 12 The following table sets forth the final maturities and weighted average yields of securities at December 31, 2007.Mortgage-backed securities and collateralized mortgage obligations are secured by mortgages and as a result produce monthly principal repayments which are not reflected in the table below.Certain mortgage-backed securities, collateralized mortgage obligations and money market preferred obligations have adjustable interest rates and reprice within the various maturity ranges.These repricing schedules are not reflected in the table below.At December 31, 2007, mortgage-backed securities and collateralized mortgage obligations with adjustable rates totaled $16.0 million. Less Than One Year More than One Year to Five Years More than Five Years to Ten Years More than Ten Years Total Carrying Value Weighted Average Yield Carrying Value Weighted Average Yield Carrying Value Weighted Average Yield Carrying Value Weighted Average Yield Carrying Value Weighted Average Yield (Dollars in thousands) Available-for-sale securities: U.S. Government and agency obligations $ 1,745 4.39 % $ — — $ 999 5.00 % $ — — $ 2,744 4.61 % Mortgage-backed securities — — 1,364 3.50 % — — 29,897 5.22 % 31,261 5.14 % Collateralized mortgage obligations — 3,494 3.81 % 3,494 3.81 % Municipal obligations — — 1,555 3.92 % 12,520 4.02 % 14,075 4.01 % Money market preferred obligations 12,700 6.55 % — 12,700 6.55 % Corporate obligations — 990 6.00 % — — 990 6.00 % Total available-for-sale securities 14,445 6.29 % 1,364 3.50 % 3,544 4.81 % 45,911 4.79 % 65,264 5.09 % Held-to-maturity securities: U.S. Government and agency obligations 1,000 4.63 % — 1,000 463 % Interest-bearing balances 190 3.75 % — 190 3.75 % Total held-to-maturity securities 1,190 4.49 % — 1,190 4.49 % Total $ 15,635 6.15 % $ 1,364 3.50 % $ 3,544 4.81 % $ 45,911 4.79 % $ 66,454 5.08 % Bank Owned Life Insurance.During 2003, we purchased life insurance policies on certain key executives.We purchased $2.5 million of additional policies in the fourth quarter of 2005.Bank owned life insurance is recorded as an asset at the lower of its cash surrender value or the amount that can be realized.Income earned on bank owned life insurance policies is exempt from income taxes. Deposits.Our primary source of funds is retail deposit accounts held principally by individuals and businesses within our market area.The deposit base is comprised of certificate accounts, regular savings accounts, checking and NOW accounts, money market savings accounts and health savings accounts.At December 31, 2007, we had no brokered deposits.Total deposits increased $32.2 million or 11.1% in the year ended December 31, 2007.During that time period, certificate accounts increased 22.6%, regular savings accounts decreased by 10.1%, checking and NOW accounts decreased by 13.6% and money market deposit accounts increased by 35.5%.The increase in deposits was primarily due to the opening of our three new offices in the third quarter of 2006 combined with more aggressive pricing.The decrease in regular savings accounts was primarily due to the transfer of funds to other savings products with higher rates. The following table sets forth the balances of our deposit products at the date indicated. At December 31, 2007 2006 2005 (In thousands) Certificate accounts $ 202,411 $ 165,076 $ 122,431 Regular savings accounts 41,480 46,156 51,375 Checking and NOW accounts 49,511 57,301 46,825 Money market savings accounts 27,996 20,665 20,215 Total $ 321,398 $ 289,198 $ 240,846 13 The following table indicates the amount of jumbo certificate accounts by time remaining until maturity at December 31, 2007.Jumbo certificate accounts require minimum deposits of $100,000. Maturity Period Certificate Accounts (In thousands) Three months or less $ 30,817 Over three through six months 14,128 Over six through twelve months 17,857 Over twelve months 4,448 Total $ 67,250 Borrowings.We borrow funds from the Federal Home Loan Bank of Boston during periods of low liquidity to match fund increases in our fixed-rate mortgage portfolio and to provide long-term fixed-rate funding with the goal of decreasing our exposure to an increase in interest rates.In addition, we occasionally borrow short-term from correspondent banks to cover temporary cash needs.At December 31, 2007, we had the ability to borrow a total of $3.5 million from a correspondent bank, none of which was borrowed at such date.We also use securities sold under agreements to repurchase as a source of borrowings The following table presents certain information regarding our borrowings during the periods and at the dates indicated (all of which were Federal Home Loan Bank advances). Year Ended December 31, 2007 2006 2005 (Dollars in thousands) Maximum amount of advances outstanding at any month end during the period $ 84,878 $ 70,414 $ 57,059 Average advances outstanding during the period 69,866 59,423 38,530 Weighted average interest rate during the period 4.89 % 4.69 % 3.93 % Balance outstanding at end of period $ 84,878 $ 68,488 $ 57,059 Weighted average interest rate at end of period 4.66 % 4.83 % 4.20 % Equity.Total equity decreased by $627,000, or 1.2%, to $50.5 million at December 31, 2007 from $51.1 million at December 31, 2006.The decrease in 2007 resulted from net income of $1.4 million, dividends of $589,000 paid to stockholders, stock repurchases of $2.4 million, a net decrease to the unrealized loss on available for sale securities of $210,000 and $696,000 in capital adjustments related to the Company’s 2005 Equity Incentive Plan.Our average equity to average assets ratio was 11.80% at December 31, 2007, compared to 13.65% at December 31, 2006. Comparison of Operating Results for the Years Ended December 31, 2007 and 2006 Overview. 2007 2006 % Change 2007/2006 (Dollars in thousands) Net income $ 1,420 $ 1,448 (1.93 %) Return on average assets 0.33 % 0.38 % (13.16 %) Return on average equity 2.77 % 2.79 % (0.72 %) Net income for the year ended December 31, 2007 decreased $28,000 from net income in 2006.The decrease resulted primarily from an increase in noninterest expense of $947,000, partially offset by a $456,000 increase in net interest income and a $435,000 increase in noninterest income. Net Interest Income. Net interest income for the year ended December 31, 2007, totaled $11.9 million compared to $11.4 million for the year ended December 31, 2006, an increase of $456,000 or 4.0%.The slight increase in 2007 was due to an increase in the average balance of interest earning assets of 15.1%, combined with an increase in the average rate earned on these assets of 29 basis points. The increase in interest earning assets is attributed primarily to an increase in the loan portfolio.The average balances in the loan portfolio increased by 19.3% in 2007.The largest increases were in the commercial mortgage portfolio followed by the residential mortgage portfolio. The increase in interest income was partially offset by an increase in interest expense.Interest expense increased by $3.8 million, or 40.9% in 2007 due to rising rates on deposits and borrowings along with increases in the average balances of deposits and borrowings.The average balances of deposits increased by 16.5% in 2007, and the average balance of borrowings increased by 17.7% due to increased loan demand.We experienced an increase of 60 basis points in the average rate paid on deposits and borrowings during 2007.The largest increases in deposits were in certificates of deposit, followed by smaller increases in money market accounts and checking accounts, partially offset by a decrease in savings accounts.The increase in certificates of deposit was due to our three new offices which were opened in the third quarter of 2006, combined with promotional rate accounts. 14 Average Balances and Yields.The following table presents information regarding average balances of assets and liabilities, the total dollar amounts of interest income and dividends, the total dollar amount of interest expense and the resulting average yields and costs.The yields and costs for the periods indicated are derived by dividing income or expense by the average balances of assets or liabilities, respectively, for the periods presented.For purposes of this table, average balances have been calculated using the average of daily balances and nonaccrual loans are included in average balances only.During the 2007, 2006 and 2005 periods, we held tax-exempt municipal securities with average balances of $15.0 million, $9.7 million and $6.3 million, respectively, and during the 2007, 2006 and 2005 periods we held preferred money market securities with an average balance of $12.7 million, $8.1 million, and $4.4 million respectively which recognize a dividends received deduction.The yields below do not reflect the tax benefits of these securities. 2007 2006 2005 Average Balance Interest and Dividends Yield/ Cost Average Balance Interest and Dividends Yield/ Cost Average Balance Interest and Dividends Yield/ Cost (Dollars in thousands) Interest-earning assets: Loans $ 331,490 $ 21,681 6.54 % $ 277,789 $ 17,506 6.30 % $ 225,850 $ 13,642 6.04 % Fed Funds sold 2,599 143 5.50 1,407 77 5.47 1,756 56 3.19 Investment securities 64,290 2,938 4.57 67,077 2,976 4.44 52,987 2,102 3.97 Federal Home Loan Bank stock 4,179 268 6.41 3,581 191 5.33 2,481 108 4.35 Total interest-earning assets 402,558 25,030 6.22 349,854 20,750 5.93 283,074 15,908 5.62 Noninterest-earning assets 31,629 30,084 25,340 Total assets $ 434,187 $ 379,938 $ 308,414 Interest-bearing liabilities: Certificate accounts $ 183,172 $ 8,414 4.59 $ 143,007 $ 5,613 3.92 $ 99,487 $ 2,772 2.79 Regular savings accounts and escrow 46,093 258 0.56 52,769 418 0.79 51,326 360 0.70 Checking and NOW accounts 56,915 487 0.86 52,682 288 0.55 39,857 46 0.12 Money market savings accounts 24,709 591 2.39 18,356 232 1.26 25,160 245 0.97 Total interest-bearing deposits 310,889 9,750 3.14 266,814 6,551 2.46 215,830 3,423 1.59 FHLB advances 69,866 3,414 4.89 59,423 2,789 4.69 38,530 1,512 3.92 Other borrowings 290 10 3.45 193 10 5.17 161 6 3.73 Total interest-bearing liabilities 381,045 13,174 3.46 326,431 9,350 2.86 254,521 4,941 1.94 Noninterest-bearing liabilities 1,899 1,639 1,869 Total liabilities 382,944 328,070 256,390 Stockholders’ equity 51,243 51,868 52,024 Total liabilities and stockholders’ equity $ 434,187 $ 379,938 $ 308,414 Net interest income $ 11,856 $ 11,400 $ 10,967 Interest rate spread 2.76 % 3.07 % 3.68 % Net interest margin 2.95 % 3.26 % 3.87 % Average interest-earning assets to average interest-bearing liabilities 105.65 % 107.18 % 111.22 % 15 Rate/Volume Analysis.The following table sets forth the effects of changing rates and volumes on our net interest income.The rate column shows the effects attributable to changes in rate (changes in rate multiplied by prior volume).The volume column shows the effects attributable to changes in volume (changes in volume multiplied by prior rate).For purposes of this table, changes attributable to changes in both rate and volume that cannot be segregated have been allocated proportionately based on the changes due to rate and the changes due to volume.The net column represents the sum of the prior columns. 2007 Compared to 2006 2006 Compared to 2005 Increase (Decrease) Due to Increase (Decrease) Due to Volume Rate Net Volume Rate Net (In thousands) Interest income: Loans $ 3,491 $ 684 $ 4,175 $ 3,254 $ 610 $ 3,864 Fed Funds sold 66 - 66 (8 ) 29 21 Investment securities (137 ) 99 (38 ) 605 269 874 Federal Home Loan Bank stock 35 42 77 55 28 83 Total interest income 3,455 825 4,280 3,906 936 4,842 Interest expense: Certificate accounts 1,744 1,057 2,801 1,469 1,372 2,841 Regular savings accounts (48 ) (112 ) (160 ) 10 48 58 Checking and NOW accounts 25 174 199 19 223 242 Money market savings accounts 100 259 359 128 (141 ) (13 ) Total deposit expense 1,821 1,378 3,199 1,626 1,502 3,128 FHLB advances 506 119 625 938 339 1,277 Other borrowings - - - 1 3 4 Total interest expense 2,327 1,497 3,824 2,565 1,844 4,409 Net interest income $ 1,128 $ (672 ) $ 456 $ 1,341 $ (908 ) $ 433 Provision for Loan Losses. During the year ended December 31, 2007, a $151,000 provision was made to the allowance for loan losses.The provision was primarily due to the increasing size of the loan portfolio, a change in the mix of the portfolio towards commercial loans which are generally riskier than one-to-four family loans and a small adjustment to the factor used for general economic conditions. During the year ended December 31, 2006, a $192,000 provision was made to the allowance for loan losses.This provision is due to the increasing size of the loan portfolio, specifically, the increase in commercial construction, commercial real estate and commercial business loan portfolios, as well as an increase in the mortgage loan portfolio.In addition, there was an increase in the loans which were classified requiring an increase to the reserve.In 2006, there was an increase in nonperforming loans and as a result there was a decrease in the ratio of the allowance to nonperforming loans and assets. 16 Noninterest Income.The following table shows the components of noninterest income and the percentage changes from 2007 to 2006. 2007 2006 % Change 2007/2006 Fees for services related to deposit accounts $ 955 $ 873 9.39 % Fees for other services 559 540 3.52 Income from bank owned life insurance 308 304 1.32 Income from investment advisory services, net 260 98 165.31 Gain on sale of investments 65 6 983.33 Other income 207 127 62.99 Total $ 2,354 $ 1,948 20.84 % For the year ended December 31, 2007, noninterest income increased 20.8% to $2.4 million, compared to $1.9 million for 2006.The largest increases in noninterest income were in income from investment advisory services, fees for services related to deposit accounts and fees for other services, as a result of product growth in these areas.In 2007, the Company also experienced an increase in gains on the sale of investments over the 2006 period. Noninterest Expense.The following table shows the components of noninterest expense and the percentage changes from 2007 to 2006. 2007 2006 % Change 2 007/2006 Compensation, taxes and benefits $ 6,914 $ 6,408 7.90 % Office occupancy 1,966 1,757 11.90 Computer processing 733 606 20.96 Advertising 594 672 (11.61 ) Professional fees 504 380 32.63 Directors compensation 494 516 (4.26 ) Office supplies 201 193 4.15 Charitable contributions 31 34 (8.82 ) Loss on foreclosed real estate, net - 16 (100.00 ) Other expenses (1) 985 922 6.94 Total $ 12,422 $ 11,504 7.98 % (1) Other expenses for all periods include, among other items, insurance, postage and expenses related tochecking accounts. Noninterest expense was $12.4 million for the year ended December 31, 2007, compared to $11.5 million for 2006.The increases was primarily the result of increases in compensation costs, computer processing costs and office occupancy expenses over the 2006 period.All of the increases were primarily related to the opening of three new branch offices and were partially offset by a decrease in advertising expense in 2007. Income Taxes Income taxes for the year ended December 31, 2007 increased to $217,000 from $204,000 in 2006.The increase was due to a higher level of taxable income.The effective tax rate for 2007 was 13.3% compared to 12.3% for 2006.See note 11 to the financial statements in this annual report. 17 Market Risk Analysis Qualitative Aspects of Market Risk.Our most significant form of market risk is interest rate risk.We manage the interest rate sensitivity of our interest-bearing liabilities and interest-earning assets in an effort to minimize the adverse effects of changes in the interest rate environment.Deposit accounts typically react more quickly to changes in market interest rates than mortgage loans because of the shorter maturities of deposits.As a result, sharp increases in interest rates may adversely affect our earnings while decreases in interest rates may beneficially affect our earnings.To reduce the potential volatility of our earnings, we have sought to improve the match between assets and liability maturities (or rate adjustment periods), while maintaining an acceptable interest rate spread, by originating adjustable-rate mortgage loans for retention in our loan portfolio, variable-rate home equity lines and variable-rate commercial loans and by purchasing variable-rate investments and investments with expected maturities of less than 10 years.In 2002-2004 we sold a small percentage of our originations of longer term fixed-rate one- to four-family mortgage loans in the secondary market based on prevailing market interest rate conditions, an analysis of the composition and risk of the loan portfolio, liquidity needs and interest rate risk management goals.We did not sell any loans in 2007, 2006 or 2005.Generally, loans are sold without recourse and with servicing retained.We currently do not participate in hedging programs, interest rate swaps or other activities involving the use of off-balance sheet derivative financial instruments. Our Asset/Liability Committee communicates, coordinates and controls all aspects of asset/liability management.The committee establishes and monitors the volume and mix of assets and funding sources with the objective of managing assets and funding sources. Quantitative Aspects of Market Risk.We use an interest rate sensitivity analysis prepared by the Office of Thrift Supervision to review our level of interest rate risk.This analysis measures interest rate risk by computing changes in net portfolio value of our cash flows from assets, liabilities and off-balance sheet items in the event of a range of assumed changes in market interest rates.Net portfolio value represents the market value of portfolio equity and is equal to the market value of assets minus the market value of liabilities, with adjustments made for off-balance sheet items.This analysis assesses the risk of loss in market risk sensitive instruments in the event of a sudden and sustained 100 to 300 basis point increase or a 100 to 200 basis point decrease in market interest rates with no effect given to any steps that we might take to counter the effect of that interest rate movement.We measure interest rate risk by modeling the changes in net portfolio value over a variety of interest rate scenarios.The following table, which is based on information that we provide to the Office of Thrift Supervision, presents the change in our net portfolio value at December 31, 2007 that would occur in the event of an immediate change in interest rates based on Office of Thrift Supervision assumptions, with no effect given to any steps that we might take to counteract that change. Net Portfolio Value Net Portfolio Value as % of Present Value of Assets Basis Point (“bp”) Change in Rates $ Amount $ Change % Change NPV Ratio Change (Dollars in thousands) 300 bp $ 24,814 $ (25,516 ) (51 )% 5.64 % (5.04 )% 200 33,916 (16,414 ) (33 ) 7.52 (3.16 ) 100 42,710 (7,620 ) (15 ) 9.25 (1.43 ) 0 50,330 - - 10.68 - (100 ) 54,817 4,487 9 11.48 0.80 (200 ) 57,368 7,038 14 11.89 1.21 The Office of Thrift Supervision uses certain assumptions in assessing the interest rate risk of savings associations.These assumptions relate to interest rates, loan prepayment rates, deposit decay rates, and the market values of certain assets under differing interest rate scenarios, among others.As with any method of measuring interest rate risk, certain shortcomings are inherent in the method of analysis presented in the foregoing table.For example, although certain assets and liabilities may have similar maturities or periods to repricing, they may react in different degrees to changes in market interest rates.Also, the interest rates on certain types of assets and liabilities may fluctuate in advance of changes in market interest rates, while interest rates on other types may lag behind changes in market rates.Additionally, certain assets, such as adjustable-rate mortgage loans, have features that restrict changes in interest rates on a short-term basis and over the life of the asset.Further, in the event of a change in interest rates, expected rates of prepayments on loans and early withdrawals from certificates could deviate significantly from those assumed in calculating the table. 18 Liquidity and Capital Resources Liquidity is the ability to meet current and future short-term financial obligations.Our primary sources of funds consist of deposit inflows, loan repayments, maturities and sales of investment securities, and advances from the Federal Home Loan Bank of Boston.While maturities and scheduled amortization of loans and securities are predictable sources of funds, deposit flows and mortgage prepayments are greatly influenced by general interest rates, economic conditions and competition. Each quarter we project liquidity availability and demands on this liquidity for the next 90 days.We regularly adjust our investments in liquid assets based upon our assessment of (1)expected loan demand, (2)expected deposit flows, (3)yields available on interest-earning deposits and securities, and (4)the objectives of our asset/liability management program.Excess liquid assets are invested generally in Federal funds and short- and intermediate-term U.S. Government agency obligations. Our most liquid assets are cash and cash equivalents and interest-bearing deposits.The levels of these assets depend on our operating, financing, lending and investing activities during any given period.At December 31, 2007 and December 31, 2006, cash and cash equivalents totaled approximately $8.4 million and $7.9 million respectively, including Federal funds of $497,000 and $31,000, respectively.Securities classified as available for sale, which provide additional sources of liquidity, totaled $65.3 million and $67.7 million at December 31, 2007 and December 31, 2006, respectively.At December 31, 2007 and December 31, 2006, we had the ability to borrow a total of $138.4 million and $128.7 million, respectively, from the Federal Home Loan Bank of Boston, of which $84.9 million and $68.4 million, was outstanding, respectively.At December 31, 2007 and December 31, 2006, we had arranged overnight lines of credit of $2.5 million with the Federal Home Loan Bank of Boston for both periods.We had no overnight advances outstanding with the Federal Home Loan Bank of Boston on these dates.In addition, at December 31, 2007 and December 31, 2006, we had the ability to borrow $3.5 million from a correspondent bank for both periods.There were no advances outstanding on this line at
